DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/09/2021 has been entered.
 Response to Amendment
	The amendment filed 04/09/2021 has been entered.  As directed by the amendment: claims 1 and 4 have been amended; claim 3 has been cancelled; and claims 25-43 stand withdrawn.  Claims 1-2 and 4-24 are, accordingly, pending examination.
	The amendment is sufficient in overcoming the rejections previously indicated in the Final Office Action (dated 01/11/2021).  Such rejections are, accordingly, withdrawn.
Election/Restrictions
This application is in condition for allowance except for the presence of claims 25-43 directed to invention(s) non-elected without traverse (See Restriction Requirement dated 06/08/2020 and Response to Election dated 07/24/2020).  Accordingly, claims 25-43 have been cancelled.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Victoria Townsend on 05/05/2021.
The application has been amended as follows: 
Claims 25-43 (Cancelled).
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Allowance of claims 1-2 and 4-24 are indicated proper because the prior art of record does not teach, suggest, or otherwise disclose predicting power grid flicker such that “determining that the predicted power grid flicker is a power grid flicker excursion, wherein the predicted power grid flicker exceeds a predefined threshold, based on: determining that at least one of the received indications of the firing angles of the plurality of thyristor switches is at one of: at or above a firing angle upper excursion likelihood threshold, or at or below a firing angle lower excursion likelihood threshold” and adjusting at least one operating variable “such that the predicted power grid flicker remains below the predefined threshold, with effect that the predicted power grid flicker excursion is avoided,” as required in independent claim 1.
U.S. Publication 2008/0056327 to Gerritsen is considered the closest prior art to the claimed invention.  Gerritsen teaches “methods and systems for predictively para. 0062).  
U.S. Publication 2014/0185645 to Dobbeler et al. teaches a method for operating an electric arc furnace (Abstract) which predicts occurrences of flicker (para. 0006).  In Dobbeler, flicker is predicted using a structure borne sound signal from which is calculated a parameter K which characterizes the flicker properties of the electric arc furnace (Para. 0007 and 0026).  Dobbeler teaches using such calculated parameter in controlling at least one process variable of the electric arc furnace (para. 0007).  Dobbeler also teaches that the calculated K parameter “correctly reflect the progress and trend and can thus be used optimally for flicker prediction and for setting the regulation system to avoid flicker” (para. 0036).
U.S. Patent 5991327 to Kojori teaches using a smart predictive line controller for electric arc furnaces in which “sophisticated software control is used to predict the firing angle for each of the thyristors in order to achieve flicker reduction” (1:43-52).
U.S. Publication 2015/0226484 (relying upon the earlier PCT publication date) to Doebbeler teaches a method for flicker reduction in electric arc furnaces (para. 0002) by means of flicker prediction from the state determination of the initial phase of the smelting process (para. 0001).  Doebeller teaches providing a flicker database “which overall time curves of instantaneous flicker are stored in dependence on state variables ” (para. 0012). With respect to Figures 1-3, which disclose various flicker curves, Doebbeler teaches setting predefined limiting values in which the predicted flicker values may be greater than or less than (para. 0018 and 0019).
The prior art of record, alone or in combination, fails to teach or suggest “determining that the predicted power grid flicker is a power grid flicker excursion, wherein the predicted power grid flicker exceeds a predefined threshold, based 
Accordingly, claims 1-2 and 4-24 are in condition for allowance.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN C DODSON whose telephone number is (571)270-0529.  The examiner can normally be reached on Mon.-Fri. 7:00-3:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JUSTIN C DODSON/Primary Examiner, Art Unit 3761